Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Sliding hinge assembly is mentioned in the specification, but not identified with a number.   Please add a number on the specification for all instance of the sliding hinge assembly.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding hinge assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) and in view of Bond (US 8752745 B2).

In regards to claim 1, Sauey teaches a gun case (Fig. 1 and 2; 10) comprising: a main body (Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) having an enclosed forward section (Fig. 2; forward housing 28) configured to receive a barrel of a gun (Fig. 2; forward housing 28 and forward portion 34; paragraph [0014]) and an open rearward section (Fig. 2; cavity 32) configured to receive a stock of the gun (Fig. 2; cavity 32 and rear portion 40; Paragraph 14); the rearward section (see Fig. A below) of the main body (Fig. 2 starting from forward housing 28 and ending slightly past the holes 54) comprising sidewalls; and a lid (Fig. 2; housing 30) pivotally connected to the forward section (Fig. 2; forward housing 28) of the main body (Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) so that the lid (Fig. 2; housing 30) rotates about an axis parallel to a transverse plane of the gun (Fig. 4- 6; housing 30; Paragraph [0016]), said lid (Fig. 2; housing 30) being movable in a vertical plane between a closed position and an open position (Fig. 4- 6; housing 30; Paragraph [0016]).


    PNG
    media_image1.png
    453
    665
    media_image1.png
    Greyscale

Fig. A



Bond teaches a main body comprising of sidewalls (first side wall 15) having a cut out section that extends below a longitudinal plane of the gun to provide access from the sides of the gun case to the gun stored in the gun case (Fig. 3; first side wall 15).
As Bond relates to firearm cases, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Sauey to incorporate the teachings of Bond having a cut out on the sidewall to the gun case sidewalls of Sauey.  Doing so will provide the user quick access to the weapon (Column 2 lines 27-30).

In regards to claim 2, Sauey in view of Bond discloses the gun case of claim 1 wherein the main body (Sauey Fig. 2 starting from forward housing 28 and ending slightly past the holes 54) is configured to support the gun in an upright position (Sauey Paragraph [0003]; since the gun case can be mounted in a myriad of configuration and angles then the prior art falls within the upright position).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) and in view of Bond (US 8752745 B2) and in further view of Feldman (US 0860648 A).

	In regards to claim 6, Sauey in view of Bond teaches the gun case of claim 1 further comprising a sliding hinge assembly (Sauey Fig. 4-6; slot 50 and pin 52; Paragraph [0016]) configured to hold the lid of the gun case in an open position.
	Sauey in view of Bond fails to teach a slide hinge assembly that configured to hold the lid of the gun case in an open position.
the clip 7, the outer fold of the clip 7a, rear end of the clip has a stop 7b, swing arm 8, slotted longitudinally 9 , slot notched 9a, head pin 11) configured to hold and lock a lid (Fig. 1) in the open position (lines 25-27).
	As Feldman relates to sliding hinge assemblies, it would have obvious to one of ordinary skill in the art to modify the gun case of Sauey in view of Bond to include the sliding hinge assembly parts slotted longitudinally 9 and slot notched 9a.  Doing so, that will allow different level of engagement with pin from Sauey in view of Bond, with the slot notches from Feldman (lines 45-47).   

In regards to claim 7, Sauey in view of Bond and in further view Feldman teaches the gun case of claim 6 wherein the lid, when open, is movable between an unlocked position in which the lid can rotate between open and closed positions (Sauey Fig. 4-6; rear housing 30; Paragraph [0016]), and a locked position in which the lid is locked in the open position (Feldman Fig. 1; lines 25-27).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey  (US 20040079660 A1) in view of Bond (US 8752745 B2) and in further view of Munson (US 3780487 A).

In regards to claim 3, Sauey in view of Bond discloses the gun case of claim 2; but does not teach pads.
Munson teaches the pads to hold a weapon, comprising a first pad (Fig. 1; block 6) in the rearward end of the main body to support the stock of the gun, a second pad (Fig. 1; block 7) in the forward end of the main body to support the barrel of the gun, and a third pad (Fig. 1 and 2; block 8) in the lid to contact a top of the gun between the first and second pads.
Munson teaches comprising a first pad (Fig 1; block 6) in the rearward end of the main body to support the stock of the gun, a second pad (Fig. 1; block 7) in the forward end of the main body to Fig. 1 and 2; block 8) in the lid to contact a top of the gun between the first and second pads.
As Munson relates to firearm packages, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the gun case of Sauey to incorporate the teachings of Munson adding blocks 6, 7, and 8. Doing so will allow different variations of accommodations since the blocks are able to shift along the length of the container (Column 4 lines 27-29). 

In regards to claim 4, Sauey in view of Bond and in further view of Munson teaches the gun case of claim 3 wherein the positions of the first (Munson Fig 1; block 6) and third (Munson Fig. 1 and 2; block 8) pads are adjustable (Munson Column 4 lines 27-29).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) in view of Bond (US 8752745 B2) and in further view of Bott (US 4274568 A).

In regards to claim 5, Sauey in view of Bond teaches the gun case of claim 1 wherein the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) of each gun case (Sauey Fig. 1 and 2; 10).  
Sauey in view of Bond in further view of Munson fails to teach a hook element configured to engage with a support frame; and a catch element spaced from the hook element and configured to be engaged by the quick release binding on the support frame.
Bott teaches a hook element (Fig. 8; hook-like members 42) configured to engage with a support frame (Fig. 6 and 8; trackways 82/84, cross rail 88, stanchions 90, tiedown member 92, mounting portion/rotating member 94, clamping plate 98, rotatable/annular portion 100, projecting loop portion 102, opening 104); and a catch element (Fig. 8; projecting loop portion 102) spaced from the hook element (Fig. 8; hook-like members 42; Column 3 lines 9-14) and configured to be engaged by the quick release binding on the support frame (Column 5 lines 8-21).
Bott as it relates to cases, it would have been obvious to one of ordinary skill in the art to modify the gun case from Sauey to incorporate the hook-like members 42, projecting loop portion 102, trackways 82/84, cross rail 88, stanchions 90, tiedown member 92, mounting portion/rotating member 94, clamping plate 98, rotatable/annular portion 100, projecting loop portion 102, opening 104.
Doing so would allow securing of cases that vary in size (Column 3 lines 29-39).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) and in view of Bond (US 8752745 B2) and in further view of Feldman (US 0860648 A).

               In regards to claim 6, Sauey in view of Bond teaches the gun case of claim 1 further comprising a sliding hinge assembly (Sauey Fig. 4-6; slot 50 and pin 52; Paragraph [0016]) configured to hold the lid of the gun case in an open position.
               Sauey in view of Bond fails to teach a slide hinge assembly that configured to hold the lid of the gun case in an open position.
               Feldman teaches a sliding hinge assembly (the clip 7, the outer fold of the clip 7a, rear end of the clip has a stop 7b, swing arm 8, slotted longitudinally 9 , slot notched 9a, head pin 11) configured to hold and lock a lid (Fig. 1) in the open position (lines 25-27).
               As Feldman relates to sliding hinge assemblies, it would have obvious to one of ordinary skill in the art to modify the gun case of Sauey in view of Bond to include the sliding hinge assembly parts slotted longitudinally 9 and slot notched 9a.  Doing so, that will allow different level of engagement with pin from Sauey in view of Bond, with the slot notches from Feldman (lines 45-47).   

In regards to claim 7, Sauey in view of Bond and in further view Feldman teaches the gun case of claim 6 wherein the lid, when open, is movable between an unlocked position in which the lid can rotate between open and closed positions (Sauey Fig. 4-6; rear housing 30; Paragraph [0016]), and a locked position in which the lid is locked in the open position (Feldman Fig. 1; lines 25-27).

Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) in view of Bond (US 8752745 B2) and in further view of Bott (US 4274568 A).

In regards to claim 8, Sauey in view of Bond and in further view of Bott teaches a gun case comprising: a main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) having an enclosed forward section (Sauey Fig. 2; forward housing 28) configured to receive a barrel of a gun and an open rearward section (Sauey Fig. 2; cavity 32) configured to receive a stock of the gun; a lid (Sauey Fig. 2 rear housing 30) pivotally connected to the forward section of the main body so that the lid rotates about an axis parallel to a transverse plane of the gun (Sauey Fig. 4-6; rear housing 30), said lid being movable between a closed position (Sauey Fig. 6; rear housing 30), and an open position (Sauey Fig. 4; rear housing 30); and a hook element (Bott Fig. 8; hook-like members 42) formed on the main body configured to engage with a support frame (Bott Fig. 6 and 8; trackways 82/84, cross rail 88, stanchions 90, tiedown member 92, mounting portion/rotating member 94, clamping plate 98, rotatable/annular portion 100, projecting loop portion 102, opening 104); and a catch element (Bott Fig. 8; projecting loop portion 102) formed on the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) and spaced from the hook element (Bott Fig. 8; hook-like members 42) and configured to be engaged by the quick release binding on the support frame (Bott Column 5 lines 8-21).

In regards to claim 9, Sauey in view of Bond teaches the gun case of claim 8 wherein the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) is configured to support the gun in an upright position (Sauey Paragraph [0003]; since the gun case can be mounted in a myriad of configuration and angles then the prior art falls within the upright position).

In regards to claim 12, Sauey in view of Bond teaches the gun case of claim 8 further comprising a sliding hinge assembly (Sauey Fig. 4-6; slot 50 and pin 52; Paragraph [0016]) configured to hold the lid (Sauey Fig. 2; rear housing 30) of the gun case in an open position (Sauey Fig. 2; rear housing 30 held open).

In regards to claim 13, Sauey in view of Bond the gun case of claim 12 wherein the lid, when open (Sauey Fig. 4; rear housing 30 held open), is movable between an unlocked position in which the lid can rotate between open (Sauey Fig. 2; rear housing 30 held open) and closed positions (Sauey Fig. 4-6; rear housing 30), and a locked position in which the lid is locked in the open position (Sauey Fig. 2; rear housing 30 held open).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) in view of Bond (US 8752745 B2) and in further view of Munson (US 3780487 A).

In regards to claim 10, Sauey in view of Bond and in further view of Munson teaches the gun case of claim 8 further comprising a first pad (Munson Fig 1; block 6) in the rearward end of the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) to support the stock of the gun, a second pad (Munson Fig. 1; block 7) in the forward end of the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) to support the barrel of the gun, and a third pad in the lid to contact a top of the gun between the first and second pads (Munson Fig 1; block 6 and block 7).

In regards to claim 11, Sauey in view of Bond and in further view of Munson teaches the gun case of claim 10 wherein the positions of the first and third pads are adjustable (Munson Fig. 1; block 6 and block 8; Column 4 lines 27-29).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) in view of Bond (US 8752745 B2) and in further view of Bott (US 4274568 A).

In regards to claim 14, Sauey in view of Bond and in further view of Bott teaches a gun case  comprising: a main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) having an enclosed forward section (Sauey Fig. 2; forward housing 28) configured to receive a barrel of a gun and an open rearward section (Sauey Fig. 2; cavity 32) configured to receive a stock of the gun; a lid pivotally connected to the forward section (Sauey Fig. 2; forward housing 28) of the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) so that the lid rotates about an axis parallel to a transverse plane of the gun (Sauey Fig. 4-6; rear housing 30), said lid being movable between a closed position (Sauey Fig. 6; rear housing 30), and an open position; and a hook element (Bott Fig. 8; hook-like members 42; Column 3 lines 9-14) formed on the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) configured to engage with a support frame (Bolt Fig. 6 and 8; trackways 82/84, cross rail 88, stanchions 90, tiedown member 92, mounting portion/rotating member 94, clamping plate 98, rotatable/annular portion 100, projecting loop portion 102, opening 104); and sliding hinge assembly (Sauey Fig. 2; slot 50 and pin 52) configured to hold the lid of the gun case in an open position (Sauey Fig. 2; rear housing 30, slot 50, and pin 52).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) in view of Bond (US 8752745 B2) in further view of Bott (US 4274568 A) and in further view of Munson (US 3780487 A).

In regards to claim 15, Sauey in view of Bond teaches the gun case of claim 14 wherein the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) is configured to support the gun in an upright position (Sauey Paragraph [0003]; since the gun case can be mounted in a myriad of configuration and angles then the prior art falls within the upright position).

In regards to claim 16, Sauey in view of Bond and in further view of Munson teaches  the gun case of claim 14 further comprising a first pad (Munson Fig 1; block 6) in the rearward end of the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) to support the stock of the gun, a second pad (Munson Fig. 1; block 7) in the forward end of the main body (Sauey Fig. 2 starting from forward housing 28 and ending at the pair of integrally formed feet 26) to support the barrel of the gun, and a third pad in the lid to contact a top of the gun between the first and second pads (Munson Fig. 1; block 6 and block 7).

claim 17, Sauey in view of Bond in further view of Munson teaches the gun case of claim 15 wherein the positions of the first and third pads are adjustable (Munson Fig. 1; block 6 and block 8; Column 4 lines 27-29).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauey (US 20040079660 A1) and in view of Bond (US 8752745 B2) and in further view of Feldman (US 0860648 A).

In regards to claim 18, Sauey in view of Bond teaches the gun case of claim 14 further comprising a sliding hinge assembly (Sauey Fig. 2; slot 50 and pin 52) configured to hold the lid of the gun case in an open position.
Sauey in view of Bond fails to teach a slide hinge assembly that configured to hold the lid of the gun case in an open position.
               Feldman teaches a sliding hinge assembly (the clip 7, the outer fold of the clip 7a, rear end of the clip has a stop 7b, swing arm 8, slotted longitudinally 9 , slot notched 9a, head pin 11) configured to hold and lock a lid (Fig. 1) in the open position (lines 25-27).
               As Feldman relates to sliding hinge assemblies, it would have obvious to one of ordinary skill in the art to modify the gun case of Sauey in view of Bond to include the sliding hinge assembly parts slotted longitudinally 9 and slot notched 9a.  Doing so, that will allow different level of engagement with pin from Sauey in view of Bond, with the slot notches from Feldman (lines 45-47).   

In regards to claim 19, Sauey in view of Bond in view further of Feldman teaches the gun case of claim 18 wherein the lid, when open, is movable between an unlocked position in which the lid can rotate between open and closed positions (Sauey Fig. 4-6; rear housing 30), and a locked position in which the lid is locked in the open position (Feldman Fig. 1; lines 25-27).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Youtube video titled (Seizmik Armory X Rack and Armory SST/https://www.youtube.com/watch?v=8t0LXaP0j-w&feature=emb_title).
The Youtube video titled (Seizmik Armory X Rack and Armory SST/ https://www.youtube.com/watch?v=8t0LXaP0j-w) with a published and upload of July 20,2017 per the url view-source:https://www.youtube.com/watch?v=8t0LXaP0j-w&feature=emb_title which shows dates of the date pulsished and upload (see Fig. B-C below); teaches claims 1-19. 


    PNG
    media_image2.png
    1098
    1386
    media_image2.png
    Greyscale

Fig. B



    PNG
    media_image3.png
    204
    1262
    media_image3.png
    Greyscale

Fig. C


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PIERCE T DUNWOODY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735